Citation Nr: 0919088	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for cervical spine degenerative disc disease with 
mechanical strain.

2.  Entitlement to an initial evaluation greater than 10 
percent for thoracic and lumbar spine degenerative disc 
disease with mechanical strain.

3.  Entitlement to an initial compensable evaluation for 
status-post bilateral inguinal hernia repairs. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The Board notes the Veteran initiated an appeal as to the 
above claims as well as additional claims, to include 
entitlement to service connection for bilateral sensorineural 
hearing loss and entitlement to increased initial ratings for 
bilateral ankle disabilities and a fourth finger disability.  
These claims were denied in a June 2006 Statement of the Case 
(SOC).  Thereafter, the Veteran's substantive appeal, dated 
September 2006, did not include these additional claims.  
Indeed, the Veteran has never, since the June 2006 SOC, 
perfected an appeal as to these additional claims or 
otherwise indicated he wished to continue an appeal as to 
these additional claims.  Accordingly, the appeals regarding 
hearing loss, bilateral ankle disabilities and a fourth 
finger disability are not properly before the Board.  See 38 
C.F.R. §§ 20.200, 20.202 and 20.302 (2008).

The Board further notes the Veteran submitted additional 
evidence in March 2007 (a statement made by the Veteran and a 
VA radiological report) after the file was sent to the Board.  
A supplemental statement of the case (SSOC) was not issued, 
but this is not necessary since the Veteran's representative 
waived local jurisdictional review as to the evidence 
submitted in an April 2009 written statement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his entire spine, especially his neck, 
causes him significant problems and is more severe than 
currently rated.  He further alleges his bilateral hernias 
are recurring and, therefore, should be rated at a 
compensable level.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded VA examinations 
for his disabilities in September 2006, nearly three years 
ago.  Since that time, the Veteran submitted evidence in 
March 2007 indicative of a possible worsening of his 
conditions.

Specifically, in regard to the Veteran's bilateral hernias, 
the RO assigned a non-compensable rating based primarily on 
the medical evidence finding no evidence of a current hernia 
or a recurring hernia.  The Veteran submitted a VA 
radiological report dated March 2007 indicative of a "fat-
filled hernia" in the right inguinal canal.

The Veteran also indicated in a March 2007 statement that he 
wanted his neck examined more thoroughly because it causes 
significant problems.  He also referenced a VA x-ray showing 
"levo-scoliosis."  No such x-ray report is currently of 
record.  Rather, the claims folder only contains medical 
records through September 2006, absent the one March 2007 VA 
radiology report provided by the Veteran himself.  In light 
of the radiology report and the Veteran's statement, the 
Board concludes the record may not be currently complete.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
should make efforts to ensure all relevant VA outpatient 
treatment records are identified and obtained, to include 
from September 2006 to the present.

In light of the medical evidence indicating a recurrent 
hernia, the possibility of missing records, and the Veteran's 
statements indicating his conditions have worsened since the 
last VA examinations, new VA examinations are indicated.  See 
Schafrath, 1 Vet. App. at 589; 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in Omaha, 
Nebraska from September 2006 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2. After obtaining the above VA records, 
to the extent available, schedule the 
Veteran for appropriate examinations for 
his cervical spine condition, his 
thoracic/lumbosacral spine condition, and 
his bilateral inguinal hernias.  The 
claims folder must be reviewed by the 
examiners and the examiners should provide 
a complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered.

In regard to the cervical and 
thoracic/lumbar spine disabilities, the 
examiner should ascertain the current 
severity of the conditions and 
specifically comment on any additional 
disability or disabilities caused by the 
service-connected condition, to include 
neurological manifestations.  All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished. Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In regard to the Veteran's inguinal 
hernias, the examiner should ascertain the 
current severity of the condition and 
specifically comment on whether the 
Veteran currently has a recurrent hernia, 
especially in light of the March 2007 VA 
radiology report.  

3. After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC). An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




